Citation Nr: 1614493	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-47 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness or chemical gas exposure.

2.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.

3.  Entitlement to an initial rating greater than 10 percent for eczema.

4.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD) with anxiety, depression, and alcohol abuse.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel
INTRODUCTION

The Veteran had active service from January 1987 to July 1991 in the United States Navy, with additional Army National Guard service.  His awards and commendations included the Good Conduct Award, Feet Marine Force Ribbon, the National Defense Service Medal, the Sea Service Deployment Ribbon (2nd), and the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and Columbia, South Carolina, respectively.  The Columbia RO currently has jurisdiction over the appeal.

The April 2011 rating decision granted the Veteran service connection for PTSD, assigning him a 50 percent rating.  Thereafter, a subsequent February 2014 rating decision increased the rating to 70 percent, effective August 26, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Veteran submitted a "notice of disagreement" for multiple disabilities, including those listed above as on appeal.  In addition, the Veteran reported disagreement with the failure to grant entitlement to service connection for right lower gum pain, bilateral foot pain, chronic fatigue syndrome, irritable bowel syndrome, bilateral hearing loss, bilateral knee pain, sleep apnea, erectile dysfunction, neuropathy, joint pain, fibromyalgia, memory loss, and special monthly pension.  In June 2015, the RO sent the Veteran a letter acknowledging his notice of disagreement with respect to the foregoing issues and noting that the issues had been adjudicated in a March 2015 rating decision.  The Board observes that a March 2015 rating decision is not of record, although there is a December 2013 rating decision adjudicating these issues.  In any case, the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.

The Veteran was scheduled for a hearing before a representative of the Board in February 2016, but failed to attend the hearing.  He has not presented any reason for missing the hearing and/or requested another hearing be scheduled.  As such, the Board will consider the hearing request withdrawn.

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  In addition, the Board has considered the Veteran's records included in his Virtual VA electronic claims file. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for headache and right shoulder disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appellate time period the Veteran's eczema either has required constant or near-constant systemic therapy from topical corticosteroids or his condition approximated such a disability level, as other medications were not effective in controlling his eczema.

2.  The Veteran's PTSD is manifested by symptoms such as recurrent and distressing recollections of events, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; a sense of a foreshortened future; sleep problems; irritability or outbursts of anger; difficulty concentrating; hypervigilance; an exaggerated startle response; depressed mood; and anxiety, all resulting in deficiencies in most areas, but less than total social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent disability rating, but no higher, for eczema have been approximated for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Code (DC) 7806 (as in effect prior and subsequent to October 23, 2008).

2.  The criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

By letters dated in April 2008 and October 2009, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) have been associated.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that she wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran with multiple examinations for his service-connected skin and PTSD disabilities.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).
If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Eczema

The Veteran's service-connected eczema is rated under the criteria contained in 38 C.F.R. § 4.118, DC 7806, for dermatitis.  The Veteran contends that his symptoms are worse than the current 10 percent disability rating assigned.

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008; the revisions apply to the criteria used to rate scars, and concern DCs 7800-7805.  As discussed further below, there are no scars related to the Veteran's skin condition.  Moreover, the old and new criteria with respect to the issue decided herein are identical.  Cf. 38 C.F.R. § 4.118, DCs 7806-7833 (2008) with 38 C.F.R. § 4.118, DC 7806-7833 (2015). 

DC 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2015).

The Veteran was afforded a Gulf War examination in July 2008.  When exposed to the sun, the Veteran would experience a painful and burning rash to multiple areas of the body.  He had been using Eucerin cream since the onset of symptoms.  Following examination, the diagnosis was eczema affecting 11.5 percent of the exposed skin and approximately 2 percent of the total body area.

In a January 2010 statement, the Veteran indicated that he had been experiencing ongoing skin problems for years and that prescription and over-the-counter medications had not helped him from breaking out all over his body.  The symptoms were made worse when spending time outside.  

In April 2010, the Veteran was diagnosed with seborrheic dermatitis.  He was prescribed topical corticosteroids, but warned that the corticosteroids could hasten recurrences and foster dependence because of a rebound effect.  They were discouraged except for short-term use.  

In June 2011, the Veteran complained of an itchy back at night without eruption and was assessed with pruritis and a history of atopic dermatitis (follicular eczema) that was clear at the time of examination.  Treatment included topical corticosteroids applied once or twice per day.  

The Veteran was afforded a Gulf War examination in December 2011.  There was a noted diagnosis of tinea versicolor in 2009, associated with thinning hair.  The problem was treated with constant or near-constant topical medications other than steroids.  The report indicated that the Veteran did not have eczema.  

The Veteran was afforded a VA examination in December 2013 for his eczema.  He reported that it had been getting worse over the past few years and that he used ketoconazole cream, clobestol, and shampoo daily.  His face, lower torso, and feet were most affected.  The rash currently was well controlled because he had used the cream that morning.  There was no scarring or disfigurement to the head, face, or neck.  There was no benign or malignant skin neoplasm.  There were no systemic manifestations, but there was constant or near-constant use of topical corticosteroids.  On examination, the eczema involved 5 to 20 percent of the total and exposed body areas, but there were no active areas at that time.

The Board concludes that a 60 percent rating for the Veteran's eczema is warranted.  The United States Court of Appeals for Veterans Claims (Court) recently held in Johnson v. McDonald, 27 Vet. App. 497, 502 (2016) that "the diagnostic code [i.e. DC 7806] explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  As such, VA's prior interpretation that topical corticosteroids were not contemplated by DC 7806 was clear error.  In light of the above holding and the Veteran's ongoing constant or near-constant use of topical corticosteroids, a 60 percent rating is warranted for the entire appellate time period.  In that regard, the Board notes that the Veteran initially was prescribed topical corticosteroids in approximately April 2010 and at that time was told to limit the use of the medication.  That said, the evidence prior to the April 2010 prescription indicates that all prior medication efforts had been unsuccessful, suggesting that corticosteroid use could have been prescribed prior to April 2010.  Moreover, although the April 2010 prescription directed that the use of the corticosteroids be limited, the Veteran has testified that constant or near-constant use has been required to contain his skin eruptions.  As such, the Board finds that the Veteran's symptomatology has most closely approximated that of requiring constant or near-constant (topical) corticosteroids for the entire appellate time period.  As such, a 60 percent rating is warranted under DC 7806 for the entire appellate time period.  A 60 percent rating is the maximum rating permitted under DC 7806.

In addition, no higher or alternative rating under a different DC can be applied.  Since eczema is specifically contemplated by DC 7806 it may not be rated under another DC by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  In any case, the sole skin DCs that would provide a potentially higher rating, DCs 7800 and 7817, are inapplicable here, as the Veteran does not have visible or palpable tissue loss to the head, face, or neck, or systemic manifestations (such as fever, weight loss, and hypoproteinemia) necessary to obtain a higher rating under those DCs.  The Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for a separate rating under 38 C.F.R. § 4.118, DCs 7807 to 7833 (2015).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds that a 60 percent rating is warranted under DC 7806, but there exists no provision upon which to assign a rating greater than 60 percent for the Veteran's eczema.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

PTSD

As discussed above, a February 2014 rating decision granted an increased rating to 70 percent, effective the date of claim.  It is somewhat unclear whether the Veteran is satisfied with this rating, as in previous statements he specifically indicated his belief that a 70 percent rating was warranted.  As the 70 percent rating is not the maximum award available and he has not requested to withdraw his pending claim for increased rating, the Board will consider whether a 100 percent rating is warranted for any period on appeal.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .  . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2015). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM criteria (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

In April 2009, the Veteran reported sleep changes; guilt, hopelessness, worthlessness; decreased concentration and memory; changed appetite; restlessness; panic attacks; and muscle tension / physical symptoms.  He denied homicidal or suicidal ideation and his affect was congruent with his stated mood.  

In October 2009, the Veteran had good attention and concentration, was fully oriented, memory appeared intact, thought processes and insight were good, and he denied hallucinations.  In November 2009, the Veteran reported experiencing a panic attack after being off medication for two months after his therapist left work.  

In May 2010, the Veteran reported having friends, including some who drove him to the current appointment.  He denied suicidal plans because he wanted to provide for his children.  

The Veteran was afforded a PTSD examination in December 2010.  The Veteran reported that he had last worked in June 2010, but was terminated after describing to his employers the psychiatric medication that he was taking.  He also detailed irritability with his co-workers and having snapped at work.  The Veteran also had problems with concentration at work.  He reported one marriage for six years and that he had five sons.  He had a poor relationship with his wife because of irritability and withdrawing.  They had been separated for four years.  That said, he had a fairly good relationship with three of his sons, but a poor relationship with the younger sons due to his psychiatric symptoms.  He did not have any close friends, but had three casual friends.  Two friends he saw regularly at counseling and he lived with the other friend, although there had been increased conflict since they started living together.  He watched television, would read, and walked when the weather permitted.  

On examination, the Veteran was alert, oriented, and attentive.  He appeared his stated age.  His mood appeared to be dysphoric and his affect was constricted.  Speech had a regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran's eye contact was good.  He was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations.  No evidence of delusional content was noted.  He denied current thoughts of hurting himself or others.  He denied a history of suicide attempts.  He said the last time he was physically aggressive with somebody was 3 months previously.  His memory was intact for immediate recent and remote events.  He was able to interpret a proverb.  He was not able to concentrate well enough to spell "world" backwards.  His intelligence was estimated to be in the average range.  The Veteran had fair insight into his current condition.  The examiner concluded that the Veteran was experiencing moderate to considerable symptoms associated with his PTSD.  He had intrusive thoughts, nightmares, reactions to loud noises, engaged in avoidance behavior, had sleep problems and emotional detachment, and decreased interest in activities.  He also had an exaggerated startle response to loud noises and a hypervigilant style.  His social adaptability and ability to maintain employment was moderately to considerably impaired.  

In March 2011, the Veteran was well dressed, with normal speech, intact cognition and judgment, fair insight, dysphoric mood, slightly restricted affect, and normal thought processes and content.  Another March 2011 treatment record discussed the Veteran's work history and noted that he "should be able to get a decent job."  At that time, he was working with One Stop and Goodwill and hoped to get a job soon.  

The Veteran's VA treatment records include reports of ongoing marital problems, with multiple years of separation.  By August 2011, the Veteran and his wife were estranged and she wanted custody of their 8 year old son, but not a divorce.  The Veteran indicated that he had not seen his son in months.  He had been staying with and friend and his wife for several months, until the friend separated from his wife, at which time the Veteran had been staying at a temporary location.  

In an August 2011 statement, the Veteran stated that he had "lost everything an[d] everyone that counted in my life.  My children are scared of me as [] my other family members are.  They will not be alone with me at all and they look at me as if I am a killer or a complete stranger."

In June 2012, the Veteran described how he had enjoyed having one of his younger sons stay with him for several weeks over the summer and that he wanted to abstain from alcohol for his children.  In July 2012, the Veteran discussed the need of one of his sons to have surgery to remove a cyst from his wrist.  The Veteran had been considering drinking to cope with the problem, but had not, and stated that the other things in his life were good.  During another July 2012 visit, the Veteran stated that he had been helping a friend out on a job for about a week and that he had been paid for the time.  In August 2012, the Veteran indicated that he was seeing more of his younger son, which was good for both of them, and that his middle son was doing well.  In October 2012, the Veteran stated that he had been able to spend more time with his son that weekend and had really enjoyed the time.  

In November 2012, the Veteran reported that he had been getting out more often and had been doing things with his children, but did try to avoid crowds.  He had a new apartment and was more likely to speak with a neighbor when he saw one.  The Veteran stated that he wanted to be a role model to his younger siblings and his children.  He was unemployed, but was going to school.  He read the bible, prayed, and attended church to gain strength and support.  In the past, he had thought about what life would be like without him, but denied any thoughts of hurting himself.  On examination, he was well groomed, with no behavioral or psychomotor abnormalities.  His speech was normal and had a cooperative attitude with the examiner.  His mood was euthymic and affect was normal.  The Veteran denied hallucinations and his thought processes were linear and goal directed with appropriate thought content.  Suicidal and homicidal ideation were absent.  Concentration / attention were good, as was impulse control, insight, and judgment.  Abstract thinking was intact.  He had difficulty falling asleep, but had an adequate appetite.  He engaged in hobbies / interests / worked daily.  Irritability / anger was present, as were nightmares and flashbacks.  The diagnosis was PTSD with a GAF score of 65.  

In December 2012, the Veteran stated that he intended to spend the holiday with his son.  In January 2013, the Veteran reported that he had been able to spend the weekend with his son, which had made him happy.  A February 2013 VA mental health treatment record noted that the Veteran had previously had a good relationship with an older sister who died in approximately 2011 and currently was relying on another sister to help him manage himself.  

The Veteran was afforded a VA mental health examination in August 2013.  The examiner noted review of the claims file.  The Veteran was not working and had last worked in 2010 before being relieved of his job due to difficulties related to his PTSD.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  Symptoms included: recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; a sense of a foreshortened future; sleep problems; irritability or outbursts of anger; difficulty concentrating; hypervigilance; an exaggerated startle response; depressed mood; and anxiety.    

A December 2013 VA medical opinion concluded that it was less likely than not that the Veteran's erectile dysfunction was secondary to the Veteran's PTSD medications.  Instead, the medical professional indicated that it was the result of the Veteran's long-standing hypertension and associated medications.

The Board concludes that the lay and medical evidence of record does not show disability that more nearly approximates that which warrants the assignment of a 100 percent disability rating for any time during the appeal period.  See 38 C.F.R. § 4.7. 

Specifically, the evidence of record does not show the Veteran to have total social and occupational impairment.  As will be discussed below, the issue of entitlement to TDIU is remanded herein, based on the Veteran's statements that his service-connected disabilities forced him to leave his last employment and have prevented him from obtaining and maintaining employment since then.  As such, the issue of whether the Veteran's PTSD results in total occupational impairment remains an open question.  For a 100 percent rating under DC 9411, however, the Veteran must demonstrate both total social and occupational impairment due to symptoms contemplated by the 100 percent criteria, or symptoms on par with the level of severity contemplated by those criteria.  As the Veteran does not have total social impairment, a 100 percent rating under DC 9411 is not warranted.  Although the Veteran clearly has a serious disability, he does not have symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or other symptoms of a similar severity.  The Board recognizes that some records suggest that the Veteran relies on others to organize and run his life, such as his older sister prior to her death in 2011.  He also has suggested possible suicidal ideation or having thoughts of what the world would be like without him, but his treatment professionals have consistently found that he is not a danger to himself or others.  
As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM criteria.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychological symptoms do not cause total social impairment as contemplated for a 100 percent rating.

The Board does not find the Veteran to have total social impairment.  Although he does have significant social isolation, dislikes being around crowds, and has had a very rocky relationship with his wife during the appellate time period, he maintains a good relationship with several of his sons.  To the extent that he does not maintain any close friendships, he does have multiple friends with whom he spends time.  He also has been active in his church, suggesting that he is able to maintain relationships with others in certain environments.  During numerous examinations and treatment visits, the Veteran has been found to be friendly and responsive.  No medical treatment provider or examiner has indicated that the Veteran has total social impairment. 

Thus, the Veteran does not have total social impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in multiple areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that his level of social impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  To the extent that the Veteran has some of the criteria listed under the DC for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected eczema and PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's eczema and PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, as to the PTSD, the Veteran reports symptoms such as recurrent and distressing recollections of events, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; a sense of a foreshortened future; sleep problems; irritability or outbursts of anger; difficulty concentrating; hypervigilance; an exaggerated startle response; depressed mood; and anxiety.  The current 70 percent rating under DC 9411 contemplates these and other symptoms.  

With respect to his service-connected eczema, the Veteran reports rashes, itching, and other associated problems with the skin, which are controlled as long as he takes his topical corticosteroid medication.  The current 60 percent rating under DC 7806 contemplates these and other symptoms.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disabilities on appeal.
In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial rating of 60 percent for eczema is granted (but not higher), subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating greater than 70 percent for PTSD is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Headaches

The Veteran contends that he has a headache disorder due to his service in Southwest Asia or to mustard gas exposure.  As will be discussed below, there is medical evidence linking his diagnosed chronic headache disorder to his service-connected PTSD, but without a rationale for the opinion provided.  As such an additional medical opinion is necessary to consider the foregoing.

The Veteran's service treatment records during active duty are absent for any complaints, treatment, or diagnoses of a headache disorder.  Moreover, in a March 1996 Report of Medical History at the time of enlistment in the Army National Guard, the Veteran denied a history of frequent or severe headaches.  In January 1997, December 1997 and March 1999, the Veteran denied any current medical problems.

The Veteran was afforded a Gulf War examination in July 2008.  He reported headache onset in 1994 or 1995, located in the occipital region and sharp and shooting in nature.  He experienced the headaches daily for up to an hour.  The diagnosis was tension vascular headaches.  The examiner indicated that the headache problems were not the result of an undiagnosed illness, as they were due to a diagnosed condition.

The Veteran was afforded a VA neurological examination for his headaches in June 2010.  The Veteran reported the onset of headaches four or five years after separation from service, around 1995.  The pain was in the occipital region and was sticking and throbbing in nature.  The headaches occurred multiple times per week and lasted for four to five hours.  The impression was tension headaches, starting five years after discharge from service.  The examiner indicated that the headaches were not due to environmental exposure in service and were as likely as not linked to his PTSD.

The RO obtained a VA medical examination in July 2010 regarding the Veteran's headache claim.  The examiner noted the Veteran's in-service exposure to desert dust and smoke while serving in Saudi Arabia and Kuwait.  In addition, the Veteran claimed that his headaches began in 1994 and described them as migraines involving the top portion or crown of the head.  The headaches would occur once or twice per day.  Initially, they only lasted for a few seconds, but now lasted for one to two hours.  There was some blurred vision associated with the headaches.  The diagnosis was headaches, chronic in nature, present initially in 1994 which is after his military service.

In September 2011, the Veteran reported intermittent throbbing headaches.  

The Veteran was afforded a VA Gulf War examination in December 2013.  The examiner noted review of the claims file and medical records.  As to the Veteran's headaches, the examiner noted a diagnosis of tension headaches since 1992.  The Veteran reported experiencing intermittent headaches for the previous 20 or so years and had started after service.  

As noted above, the June 2010 VA neurological examination report linked the Veteran's tension headache disorder to his subsequently service-connected PTSD.  However, no rationale for the opinion was provided and no other medical opinion supporting such a conclusion is of record.  As such, the Board concludes that a VA medical opinion (or examination) is necessary to consider the foregoing and provide an opinion with adequate rationale to support the conclusions reached.  In addition, the Board notes that the Veteran reported the onset of headaches in 1994 or 1995, after his active service prior to his entrance into the Army National Guard.  As there is no evidence or contention that his headaches were aggravated or otherwise affected by his National Guard service, no further consideration of that period of service is necessary.

Right Shoulder

The Veteran contends that he has a current right shoulder disability due to his military service.  Specifically, he has discussed an injury to the shoulder during a climbing exercise that resulted in a shoulder strain and required the use of a sling to protect the shoulder while healing.

The Veteran's service treatment records during active duty are absent for any complaints, treatment, or diagnoses of a right shoulder disorder.  Moreover, in a March 1996 Report of Medical History at the time of enlistment in the Army National Guard, the Veteran denied a history of painful or "trick" shoulder.  In January 1997, December 1997 and March 1999, the Veteran denied any current medical problems.  In January 2000, the Veteran reported the need to have a filling replaced, but otherwise indicated no medical problems.  In January 2002, the Veteran reported medical problems associated with hemorrhoids and the need for dental work, but did not report ongoing right shoulder problems.  In April 2003, the Veteran reported current medical problems, but discussed only the need to get some cavities filled.  He specifically denied any other health problems.

After service, in April 2004 the Veteran was diagnosed with a right shoulder strain due to a post-service injury.  At that time, the Veteran did not report ongoing right shoulder problems from service.

The Veteran was afforded a Gulf War examination in July 2008.  He reported injuring the shoulder during mountain warfare training when he fell while climbing a mountain.  He was medically evacuated to an aid station, but resumed his training.  Following examination, the diagnosis was right shoulder impingement syndrome.  The examiner indicated that the right shoulder problems were not the result of an undiagnosed illness, as they were due to a diagnosed condition.

The Veteran underwent a VA examination for his right shoulder in August 2010.  He reported injuring the right shoulder in 1988 during a mountain climbing exercise when he landed on his shoulder directly on a bed of rocks.  He went to sick call, was diagnosed with shoulder sprain, and was given Motrin.  Right shoulder pain had progressed over the years.  Following examination, he was diagnosed with right shoulder impingement syndrome.  The examiner opined that the shoulder disability was less likely than not related to his time in service.  The rationale was that there was no documentation that the Veteran had any problems with his shoulder during active duty service.  There was no mention of a shoulder complaint within the service treatment records.  The diagnosis of impingement syndrome had a clear and specific etiology that was not related to a specific exposure event experienced by the Veteran during service in southwest Asia.

The Veteran was afforded another VA examination for the right shoulder in December 2013.  The examiner noted a diagnosis of right shoulder strain in 1989.  The Veteran reported that while in service he was hit and fell while climbing.  The belay man caught him, but he hurt his right shoulder in the process.  He was diagnosed with a shoulder strain and was placed in a sling for a short period and given pain medication.  He had ongoing pain in the right shoulder from that time and had been given steroid injections by his private doctor, which had been helpful.  Following examination, the examiner indicated that the Veteran might have some rotator cuff issues, but the current diagnosis would be chronic strain and opined that it was at least as likely as not incurred in or the result of the in-service incident where he strained his shoulder.  

A February 2014 VA examination report addendum noted that there was no evidence in the claims file of the Veteran being placed in a sling or having a shoulder injury or pain and concluded "in light of the fact that there is no clear evidence of injury documented will agree with prior opinion [i.e. August 2010 VA examination report] that it is less than likely that his shoulder condition is related to or incurred in military service."

The Board finds the above examination report and addendum conclusions problematic.  The August 2010 and February 2014 opinions sole rationale for the negative etiology opinions are based on the absence of supporting evidence in the service treatment records.  The Federal Circuit has specifically found that the mere absence of supporting contemporaneous evidence in the service treatment records does not render a veteran's opinion less than credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, these opinions are not adequate.  

Similarly, however, the December 2013 VA examiner's opinion linking a current right shoulder strain to the claimed in-service shoulder injury problematic as it appears to have been based solely on the Veteran's representations of the injury and ongoing problems thereafter.  More contemporaneous statements by the Veteran, however, do not support a finding of continuity of right shoulder problems.  As noted above, the Veteran specifically denied a history of painful or "trick" shoulder in a March 1996 Report of Medical History at the time of enlistment in the Army National Guard and following the claimed in-service injury involving a fall while climbing.  Moreover, in January 1997, December 1997 and March 1999, the Veteran denied any current medical problems.  Had he been experiencing ongoing right shoulder problems during service and thereafter, the Board finds it reasonable that he would have reported such problems or, at a minimum, not explicitly denied a history of such problems.  As such, the Board finds the Veteran's reports of a continuity of right shoulder problems from service less than credible.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.")

As such, none of the opinions provided in the VA examination reports are adequate and, as VA has the obligation to provide an adequate VA examination or opinion once one has been afforded, the Board concludes that an additional opinion is necessary.  As with the headache claim, as there is no lay or medical evidence suggesting that his right shoulder problems are related to his National Guard service, consideration of that period of service is not necessary.

TDIU

During multiple VA psychiatric examinations he has reported, most recently in December 2013, that he has not worked since 2010 and was dismissed from his last job due to complications with his PTSD symptoms and medications.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  As such, the issue of TDIU is raised in conjunction with his claim for a higher rating.  The Veteran's 70 percent rating for PTSD is sufficient to meet the threshold percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2015).  That said, VA examinations for the right shoulder and headache disabilities have indicated that the foregoing also affect the Veteran's occupational functioning.  In light of above, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded headache and right shoulder claims.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the Veteran's TDIU claim must be deferred pending the development and readjudication ordered for the Veteran's headache and right shoulder claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the Veteran's headache claim from an appropriate medical professional.  If the reviewing professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the diagnosed tension headache disability was caused or aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected PTSD or other service-connected disability.    

Review of the entire file is required; however, attention is invited to the June 2010 VA neurological examination report findings that the tension headaches were related to his PTSD.  See, VBMS, VA Examination, receipt date June 24, 2010.
The reviewer/examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that an opinion that fails to include the underlying reasons for the conclusion is inadequate.  The reviewer/examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer/examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Obtain a medical opinion regarding the Veteran's right shoulder claim from an appropriate medical professional.  If the reviewing professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the diagnosed right shoulder disabilities, including chronic strain and impingement syndrome, were incurred in or are otherwise related to the Veteran's active service.    

Review of the entire file is required; however, attention is invited to the August 2010 and December 2013 VA examination report findings and the conclusions of the February 2014 report addendum.  

The reviewer/examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer/examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer/examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  That said, the reviewer/examiner should not consider credible the Veteran's reports of ongoing right shoulder pain and associated symptomatology from service because of his denial of a history of shoulder pain in March 1996 and other denials of current medical problems in January 1997, December 1997 and March 1999.  See VBMS, STR - Medical, receipt date April 30, 2008, pages 24, 26, 73, 78, 81, and 84.  

3.  Undertake any development deemed necessary for the Veteran's TDIU claim.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


